  Case: 1:15-cv-00748-SJD Doc #: 136 Filed: 12/14/18 Page: 1 of 3 PAGEID #: 4986



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 VICKI LINNEMAN, et al., On Behalf of            :   CASE NO. 1:15-cv-748
 Themselves and all Others Similarly             :
 Situated,                                       :

                          Plaintiffs,            :   Judge Susan J. Dlott
                                                 :   Magistrate Judge Stephanie K. Bowman
 v.                                              :
                                                 :
 VITA-MIX CORPORATION, et al.,                   :
                                                 :
                          Defendants.            :


  CLASS COUNSEL’S NOTICE OF STATUS OF SETTLEMENT ADMINISTRATION


       Class Counsel submit this notice to apprise the Court of the status of settlement

administration, which can now proceed in light of the withdrawal of all appeals challenging the

Settlement. We have been working diligently with Vitamix and the Settlement Administrator,

JND, to effect the Settlement. There have been a number of disputes between Class Counsel and

Vitamix that we have been working to resolve, if possible, without burdening the Court. Many

have been resolved. A few remain at issue. There is a planned conference for Monday, December

17, among counsel, and if an extrajudicial resolution cannot be reached at that conference Class

Counsel will seek the guidance of the Court to resolve remaining settlement administration issues.

       The settlement administration is slightly behind the optimistic schedule set forth in the

Settlement. The Settlement anticipated that by December 3, 2018, Class Counsel would be in a

position to apply to the Court for an order approving or denying the determinations concerning

valid and invalid claims. (Doc. 35-2; Settlement Agreement, ¶ 8.9, PAGEID #508). Claims

processing took longer than anticipated, as did the determination of waivable claim deficiencies.
                                                1
  Case: 1:15-cv-00748-SJD Doc #: 136 Filed: 12/14/18 Page: 2 of 3 PAGEID #: 4987



JND and Vitamix have verified valid claims, and notices of deficiencies for curable invalid claims

will be issued next week. Class Counsel will next week apply to the Court for an order approving

the fulfillment of valid claims determined to date, with a subsequent application at a later date for

deficient claims that have been cured.

       Class Counsel anticipates that the provision of the gift card benefit to valid claimants will

still be accomplished within the timeframe set forth in the Settlement (Settlement Agreement, ¶

6.4(h), PAGEID #495 – providing that Vitamix will deliver gift cards for valid claims within 60

days of the Effective Date, which is January 9).

       The remaining schedule for repair claims, the deficiency process, and Class Member

website access will need some revision, and Class Counsel intends to propose a revised timeline

next week. That timeline is dependent in part upon the length of the queuing system that Vitamix

will implement for repair claims—one of the few issues still in dispute. Class Counsel hope to

resolve this issue so that a timeline may be jointly proposed by the Parties.

                                              Respectfully submitted,

                                              /s/ Terence R. Coates
                                              Terence R. Coates (0085579)
                                              W.B. Markovits (0018514)
                                              Paul M. De Marco (0041153)
                                              MARKOVITS, STOCK & DeMARCO, LLC
                                              3825 Edwards Road, Suite 650
                                              Cincinnati, Ohio 45209
                                              Phone: (513) 651-3700
                                              Fax: (513) 665-0219
                                              tcoates@msdlegal.com
                                              bmarkovits@msdlegal.com
                                              pdemarco@msdlegal.com

                                              Christopher P. Finney (0038998)
                                              Justin C. Walker (0080001)
                                              FINNEY LAW FIRM, LLC
                                              4270 Ivy Point Blvd., Suite 225
                                                   2
  Case: 1:15-cv-00748-SJD Doc #: 136 Filed: 12/14/18 Page: 3 of 3 PAGEID #: 4988



                                             Cincinnati, Ohio 45245
                                             Telephone: (513) 943-6660
                                             Facsimile: (513) 943-6669
                                             chris@finneylawfirm.com
                                             justin@finneylawfirm.com

                                             Jeffrey S. Goldenberg (0063771)
                                             GOLDENBERG SCHNEIDER, L.P.A.
                                             One West Fourth Street, 18th Floor
                                             Cincinnati, Ohio 45202-3604
                                             Telephone: (513) 345-8291
                                             Facsimile: (513) 345-8294
                                             JGoldenberg@gs-legal.com

                                             Counsel for Plaintiffs



                                CERTIFICATE OF SERVICE

        I certify that on December 14, 2018, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which will send notification of such filing to counsel of record
in this matter who are registered on CM/ECF.

                                             /s/ Terence R. Coates
                                             Terence R. Coates (0085579)
                                             MARKOVITS, STOCK & DEMARCO, LLC




                                                3
